    Case 5:21-cv-03203-SAC Document 5 Filed 09/07/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


CLEDITH BOHANON,

                             Petitioner,

           v.                                       CASE NO. 21-3203-SAC

PATTI J. KEEN,


                             Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter comes before the Court on Petitioner’s petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1.)

For the reasons stated below, the Court will direct Petitioner to

inform the Court whether he wishes to proceed with this action under

42 U.S.C. § 1983.

Background

     Petitioner, an inmate at        Hutchinson Correctional Facility

(HCF) in Hutchinson, Kansas, proceeds pro se. In July 2017, HCF
mailroom staff opened Petitioner’s legal mail outside his presence.

See Bohanon v. Keen, 2020 WL 4378017, *1 (Kan. Ct. App. 2020)

(unpublished opinion), rev. denied March 12, 2021. In December 2017,

Petitioner sought monetary relief through prison administrative

remedies and received an apology but no further compensation. Id.

Approximately 10 months later, he filed a pro se petition in state

district court, naming as defendant the mailroom supervisor, Patti
Keen, who is the respondent in this action. See id. In his petition,

Petitioner “challeng[ed] the Department of Corrections’ response”

and “alleged the prison staff had violated his constitutional rights
     Case 5:21-cv-03203-SAC Document 5 Filed 09/07/21 Page 2 of 6




by     opening   the   letters    from    his   attorney.”    Id.   He   sought

compensatory     and   punitive    damages,     injunctive    and   declaratory

relief, and recovery of his legal costs. Id.

       The Department of Corrections moved to dismiss the petition,

characterizing the claims as claims for property loss and arguing

that     Petitioner     had      failed   to    exhaust      the    appropriate

administrative remedies. Id. at *2. The district court agreed and

dismissed the petition for lack of jurisdiction. Id. When Petitioner

appealed the dismissal, the Kansas Court of Appeals (KCOA) construed

the petition as one brought under K.S.A. 60-1501, which “is ‘a

procedural means through which a prisoner may challenge the mode or

conditions of his or her confinement, including administrative

actions of the penal institution.’” Id. (quoting Safarik v. Bruce,

20 Kan. App. 2d 61, 66-67 (Kan. Ct. App. 1994)). Although it held

that the district court had erred in dismissing for failure to

exhaust administrative remedies, the KCOA nevertheless affirmed the

dismissal because the petition was not filed within 30 days of the

final administrative action as required by K.S.A. 2019 Supp. 60-
1501(b). Id. at *2.

       The Kansas Supreme Court (KSC) denied Petitioner’s petition

for review. Petitioner then filed an original petition for writ of

habeas corpus in the KSC, which was dismissed on April 23, 2021;

the KSC denied Petitioner’s subsequent motion for reconsideration

on August 2, 2021. Kansas Clerk of the Appellate Courts Online Case

Search, Bohanon v. Keen, Case No. 123,800.

       On September 1, 2021, Petitioner filed the petition for writ
of habeas corpus that is currently before this Court. (Doc. 1.) In

doing so, Petitioner used a form for filing a petition for writ of
      Case 5:21-cv-03203-SAC Document 5 Filed 09/07/21 Page 3 of 6




habeas corpus under 28 U.S.C. § 2241. As his grounds for relief, he

asserts that the Kansas courts—the district court, the KCOA, and

the KSC—misconstrued his pleading as one arising under K.S.A. 60-

1507, when it was intended to bring a claim under the Kansas Tort

Claims Act (KTCA) pursuant to K.S.A. 75-5103. Because the KTCA has

a two-year statute of limitations, he claims his state-court action

was    timely.    (Doc.       1,    p.    4-5.)    Petitioner      seeks   “declaratory,

monetary, and injunctive relief,” including $15,000.00 in damages.

Id. at 6.

       In addition to the petition, Petitioner filed a memorandum of

law in which he asserts “that the defendant, Patti J. Keen, mailroom

clerk, . . . violated his civil rights by unlawfully opening his

legal mail.” (Doc. 2, p. 1.) He alleges that opening his legal mail

outside     his    presence         violated       his     First   Amendment      right    to

confidential communications. Id. at 1-2. See also Ramos v. Lamm,

639 F.2d 559, 582 (10th Cir. 1980) (holding that unjustified opening

of    prisoners’       mail    to    their    attorneys       outside     the    prisoners’

presence     violated         the    First    and        Fourteenth   Amendments).        The
memorandum        of    law        also    reflects        Petitioner’s         desire    for

declaratory, injunctive, and monetary relief. Id. at 2.

       Because Petitioner did not pay a filing fee, the Court issued

a notice instructing him to either pay the statutory filing fee of

$5.00 or submit a motion to proceed in forma pauperis. (Doc. 4.)

28 U.S.C. § 2241 Petition

       To   obtain     federal       habeas       corpus    relief,   a    prisoner      must

demonstrate that he or she “is in custody in violation of the
Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3). A petition for writ of habeas corpus pursuant to 28
    Case 5:21-cv-03203-SAC Document 5 Filed 09/07/21 Page 4 of 6




U.S.C. § 2241 “‘[is] used to attack the execution of a sentence .

. . .” Sandusky v. Goetz, 944 F.3d 1240, 1246 (10th Cir. 2019); see

also Mayes v. Dowling, 780 Fed. Appx. 599, 601 (10th Cir. 2019)

(unpublished) (“In this circuit, a state prisoner may challenge the

execution of his state sentence via a § 2241 petition.”). In other

words, a petition properly brought under § 2241 challenges “the

fact or duration of a prisoner’s confinement and seeks the remedy

of immediate release or a shortened period of confinement.” McIntosh

v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997).

     The information currently before the Court does not indicate

that Petitioner challenges the execution of his state sentence.

Rather, he seeks monetary, declaratory, and injunctive relief due

to the alleged violation of his civil rights in the HCF mailroom.

Thus, it appears that despite his characterization of this action

as one under 28 U.S.C. § 2241, the relief Petitioner seeks is not

available in a federal habeas action.

42 U.S.C. § 1983

     A civil rights action under 42 U.S.C. § 1983 is the proper
avenue   by   which   a   prisoner    may   challenge    unconstitutional

conditions of confinement. “To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the

alleged deprivation was committed by a person acting under color of

state law.” West v. Atkins, 487 U.S. 42, 48-49 (1988)(citations

omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir.

1992). Under Local Rule 9.1(a), however, a prisoner’s civil rights
complaint seeking relief under 42 U.S.C. § 1983 must be filed on an

official form. See D. Kan. Rule 9.1(a). The Court will direct the
    Case 5:21-cv-03203-SAC Document 5 Filed 09/07/21 Page 5 of 6




clerk to send Petitioner the appropriate form and, if Petitioner

wishes to do so, he may submit a complete and proper complaint under

this case number (21-3203) containing the claims for which relief

may be sought under 42 U.S.C. § 1983.

       The Court advises Petitioner that if he chooses to file a civil

rights complaint and pursue his claims under § 1983, he must either

pay the full related filing fee of $402.00 or file a request to

proceed    in    forma   pauperis      with   the      accompanying     required

documentation. Even if Petitioner is granted in forma pauperis

status, he will nevertheless be required to pay the full amount of

the filing fee, in installments. See 28 U.S.C. § 1915(a), (b).

Conclusion

       The petition filed in this case, which is brought pursuant to

28 U.S.C. § 2241, seeks relief not available under that statute.

Because the petition appears to allege civil rights violations,

Petitioner will be allowed to submit a complaint pursuant to 42

U.S.C. § 1983, on the proper forms, under this case number. If

Petitioner does not wish to pursue claims under 42 U.S.C. § 1983 in
this   action,   he   shall   inform   the    Court,    in   writing,   of   that

decision. A failure to comply with this order will result in the

matter being dismissed without further prior notice to Petitioner.

       IT IS THEREFORE ORDERED that Petitioner is granted until and

including October 8, 2021, in which to file a complete and proper

civil rights complaint in compliance with the directions in this

order or to file a notice to the Court that he does not intend to

do so. The failure to file at least one of these documents will
result in the action being dismissed without further notice. The

clerk of court shall transmit a form 1983 complaint to Petitioner.
Case 5:21-cv-03203-SAC Document 5 Filed 09/07/21 Page 6 of 6




 IT IS SO ORDERED.

 DATED:   This 7th day of September, 2021, at Topeka, Kansas.




                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
